Per curiam.
This disciplinary matter is before the Court on Respondent David B. Rechtman’s Petition for Voluntary Discipline filed subsequent to the State Bar’s issuance of a Formal Complaint. In the petition, Rechtman admits violating Standard 26 (lawyer shall not share legal fees with a non-lawyer) of Bar Rule 4-102 (d) and requests the imposition of a six-month suspension. Although a violation of Standard 26 is punishable by disbarment, the State Bar and the special master agree that a six-month suspension is appropriate in this matter.
Rechtman admits that on two separate occasions he paid a company with non-lawyer officers and employees portions of legal fees he *758earned representing clients that had been referred to him by the company. In mitigation of discipline, we note that Rechtman has fully cooperated with disciplinary authorities, has no prior disciplinary record, and is remorseful.
Decided July 10, 2003.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Douglas V. Chandler, for Rechtman.
Based on the above facts, we agree with the State Bar and the special master that the imposition of a six-month suspension is appropriate in Rechtman’s case. Accordingly, Rechtman hereby is suspended from the practice of law in Georgia for a period of six months. He is reminded of his duties under Bar Rule 4-219 (c).

Six-month suspension.


All the Justices concur, except Hunstein, J., who dissents.